Exhibit 10.19(a)

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Final Version May 15, 2008

AMENDED AND RESTATED JOINT DEVELOPMENT AND SUPPLY AGREEMENT

This Amended and Restated Joint Development and Supply Agreement (this
“Agreement”) is entered into as of April __, 2008 (the Effective Date) by and
between ViewRay Incorporated, a Delaware corporation (“ViewRay”), and 3D Line
GmbH, a German corporation (“3D Line”).

Background

3D Line is in the business of developing, manufacturing and selling multi-leaf
collimators (MLC’s). ViewRay is in the business of developing and ultimately
commercializing radiotherapy devices.

ViewRay wishes to retain 3D Line to develop a 60-Leaf MLC for integration into
the radiotherapy system ViewRay is developing which system is being designed to
embody real time MRI imaging to facilitate the tracking of tumors as well as the
position of vital organs during radiation therapy procedures and radiation
therapy planning procedures (the “ViewRay System”). If 3D Line develops a MLC
that meets the specifications established by ViewRay, then ViewRay also wishes
to purchase from 3D Line quantities of such MLC’s on an exclusive basis.

ViewRay Incorporated, a Florida corporation that was merged into ViewRay in
connection with a venture capital financing that closed on January 8, 2008, and
3D Line entered into the certain Joint Development and Manufacturing Agreement
as of November 13, 2007 (the “2007 Agreement”). At the time of the venture
capital financing the investors in ViewRay were not made aware of the existence
such Joint Development and Manufacturing Agreement. Accordingly, ViewRay wishes
to amend and restate the November 13, 2007 agreement to address certain matters
not covered by the 2007 Agreement and to provide each party with additional
clarity regarding their rights and responsibilities under this Agreement.
3D Line is also willing to amend and restate the 2007 Agreement to clarify such
matters.

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, and for other good and valuable consideration, the receipt, adequacy
and sufficiency of which are hereby acknowledged, the parties agree as follows:.

1. DEFINITIONS.

1.1 Defined Terms. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meaning set forth below.

“60-Leaf MLC(s)” means the multi-leaf collimator mechanics with 60-lead
configuration, [***], designed and built in accordance with the Specifications.

“3D Line Intellectual Property” means, individually and collectively, all
Intellectual Property Rights that are conceived, discovered, developed,
generated, created, made or reduced to practice or fixed in a tangible medium of
expression by employees or agents of 3D Line.



--------------------------------------------------------------------------------

“Affiliate” means with respect to either party, any Person that, directly or
indirectly, is controlled by, controls or is under common control with such
party. For purposes of this definition only, “control” means, with respect to
any Person, the direct or indirect ownership of more than fifty percent (50%) of
the voting or income interest in such Person or the possession otherwise,
directly or indirectly, of the power to direct the management or policies of
such Person.

“Applicable Laws” means all applicable laws, statutes, regulations and
ordinances.

“Business Day” means any day other than a Saturday or Sunday that is not a
national holiday in the United States or Germany.

“Commercially Reasonable Efforts” means (i) with respect to any objective by any
party, commercially reasonable, diligent, good faith efforts to accomplish such
objective as such party would normally use to accomplish a similar objective
under similar circumstances; and (ii) with respect to any objective relating to
the development or commercialization of any product by any party, efforts and
resources normally used by such party with respect to a product owned by such
party at a similar stage in the development or life of such product which is of
similar market potential.

“Confidential Information” means any proprietary or confidential information of
either party (including but not limited to all ViewRay Intellectual Property and
all 3D Line Intellectual Property) disclosed to the other party pursuant to this
Agreement, except any portion thereof which: (i) is known to the receiving
party, as evidenced by the receiving party’s prior written records, before
receipt thereof under this Agreement; (ii) is disclosed to the receiving party
by a third person who is under no obligation of confidentiality to the
disclosing party hereunder with respect to such information and who otherwise
has a right to make such disclosure; (iii) is or becomes generally known in the
public domain through no fault of the receiving party; or (iv) is independently
developed by the receiving party, as evidenced by the receiving party’s written
records, without access to such information.

“Control or Controlled” means, with respect to any Intellectual Property Right,
the possession (whether by ownership, license, or other agreement or arrangement
existing now or after the Effective Date, other than pursuant to this Agreement)
by a party or an Affiliate thereof of the right to grant to the other party a
license as provided herein under such Intellectual Property Right without
violating the terms of any agreement or other arrangement of such party or its
Affiliate with any third party.

“FCA” means “Free Carrier (named place)”, as that expression is defined in
Incoterms 2000, ICC Publishing S.A.

“Field” means use of 60-Leaf MLCs in conjunction with gamma-ray radiation, or
magnetic resonance imaging (“MRI”) and radiotherapy applications.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Intellectual Property Right(s)” means all rights in (1) utility or design
patents, patent applications, use cases, and utility models; (2) patents issuing
on the patent applications described in clause (1); (3) continuations,
continuations-in-part, divisions, reissues, reexaminations, or extensions of the
patents or applications described in clauses (1)-(2); (4) inventions, invention
disclosures and improvements, whether or not patentable; (5) works of
authorship, whether or not protectable by copyright, all copyrights to such
works, including all copyright registrations and applications and all renewals
and extensions thereof; (6) rights in industrial designs, and (7) trade secrets,
Confidential Information, know-how, processes, algorithms, proprietary
databases, and other proprietary information, and all tangible and intangible
embodiments thereof.

“Person” means any individual, corporation, association, partnership (general or
limited), joint venture, trust, estate, limited liability company, limited
liability partnership, unincorporated organization, government (or any agency or
political subdivision thereof) or other legal entity or organization, other than
3D Line or ViewRay.

“Program” means the development program described in Section 2.

“Specifications” means the specifications for the 60-Leaf MLC set forth in
Attachment 1, as they may be amended or supplemented by the parties pursuant to
Section 2.4.

“ViewRay Intellectual Property” means, individually and collectively, all
Intellectual Property Rights that are conceived, discovered, developed,
generated, created, made or reduced to practice or fixed in a tangible medium of
expression solely by employees or agents of ViewRay.

1.2 Other Defined Terms. The following terms shall have the meanings set forth
in the section appearing opposite such term:

 

“2007 Agreement”    Recitals “3D Line”    Recitals “3D Line Indemnified
Party(ies)”    Section 7.3 “Acceptance”    Section 2.1 “Act”    Section 3.1
“Action”    Section 9.2 “AER”    Section 3.4 “Affected Party”    Section 9.14
“Agreement”    Recitals “Applicable GMP”    Section 3.1 “Bankruptcy Code”   
Section 4.1 “Change Control Document”    Section 2.4 “Change Request”   
Section 2.4 “Deliverable(s)”    Section 2.1 “Disadvantaged Party”   
Section 9.14 “Effective Date”    Recitals “FDA”    Section 3.1 “Force Majeure”
   Section 9.14 “Indemnifying Party”    Section 7.4

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Losses”    Section 7.2 “MDR”    Section 3.4 “Program”    Section 2.1
“Regulatory Approvals”    Section 3.1 “Regulatory Authority”    Section 3.1
“Response Period”    Section 2.4 “Rules”    Section 9.2 “SOPS”    Section 3.4
“Supply Agreement”    Section 2.5 “Term”    Section 8.1 “ViewRay”    Recitals
“ViewRay Indemnified Party(ies)”    Section 7.2 “ViewRay System”    Recitals.

2. DEVELOPMENT PROGRAM

2.1 Development of 60-Leaf MLCs. (a) 3D Line will perform a development program
(the “Program”) directed toward the development of 60-Leaf MLCs that meet the
Specifications (including the documents referenced therein). The Program will be
performed in two iterations with 3D Line delivering to Viewray: (i) within six
(6) months after the Effective Date, complete design plans for the 60-Leaf MLCs
that are suitable for manufacturing 60-Leaf MLCs that conform to the
Specifications; (ii) within nine (9) months after the Effective Date, a 60-Leaf
MLC mechanical model that conforms to the Specifications; (iii) within two
(2) months after ViewRay makes the payment under Section 2.2(b) “final” design
plans for the 60-Leaf MLCs that conform to the Specifications that include
detailed engineering and fabrication information sufficient to enable commercial
scale manufacture; and (iv) within three (3) months after Viewray makes the
payment under Section 2.2(c) three (3) 60-Leaf MLCs that conform to the
Specifications (each, a “Deliverable”).

(b) After delivery of each Deliverable, ViewRay shall inspect the Deliverable
and test such Deliverable against the Specifications. If ViewRay accepts the
Deliverable, ViewRay shall acknowledge its acceptance (“Acceptance”) of the
Deliverable in writing. If ViewRay rejects the Deliverable, ViewRay shall
provide 3D Line with notice of rejection, including a reasonably specific
description of the failure alleged. 3D Line will use Commercially Reasonable
Efforts to cure any such deficiencies within ten (10) Business Days and
redeliver such Deliverable to ViewRay. ViewRay shall have ten (10) Business Days
following its receipt of the redelivered Deliverable in which to accept or
reject the Deliverable. The parties shall repeat the above process until the
earlier of the date the Deliverable complies with the applicable Specifications
or until ViewRay has rejected the Deliverable three (3) times. If ViewRay
rejects the Deliverable for failure to comply with the Specifications three
(3) times, then the parties shall confer and agree upon a “final” plan to
resolve the nonconformity with the Specifications. If the parties are unable to
resolve such nonconformity in accordance with such plan within the time period
established as part of the plan then ViewRay may terminate this Agreement and
ViewRay may return the Deliverable to 3D Line and 3D Line shall, within thirty
(30) days following receipt of the rejected Deliverable, return to ViewRay all
sums (if any) paid by ViewRay to 3D Line for the Deliverable that is the subject
of such rejection (but shall not be required to return the funding provided
pursuant to Section 2.2(a)(i)).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(c) It is understood and agreed that the Deliverables need not be error-free to
have achieved the requirements for ViewRay to make payment of the milestones
specified in Attachment 2, but if any Deliverable delivery or redelivery
contains errors that individually or in the aggregate adversely affect ViewRay’s
ability to use such Deliverable in accordance with the Specifications, ViewRay
may rightfully reject such Deliverable delivery or redelivery. Notwithstanding
the foregoing, Acceptance will not relieve 3D Line of its obligation to use
Commercially Reasonable Efforts to fix all identified errors in a timely
fashion. ViewRay’s obligations to pay for the Deliverables are subject to
Acceptance, ViewRay shall have no obligation to pay for Deliverables except to
the extent they are the subject of ViewRay’s Acceptance.

2.2 Development Funding. (a) Viewray will pay 3D Line the then U.S. Dollar
equivalent of €[***] within three (3) days of the Effective Date for the
engineering services required to develop/ deliver the Deliverable described in
Section 2.1(a)(i).

(b) ViewRay will pay 3D Line the then U.S. Dollar equivalent of €[***] or the
[***] whichever is greater within 14 days of the date of ViewRay’s Acceptance of
the Section 2.1(a)(ii) Deliverable. The cost of such Section 2.1(a)(ii)
Deliverable will be adjusted accordingly if the [***].

(c) Not later than the date ViewRay Accepts the Section 2.1(a)(ii) Deliverable,
the parties shall negotiate in good faith to mutually agree upon the price for
the 60-Leaf MLCs to be supplied to ViewRay pursuant to Section 2.1(a)(iv) and
not later than the date ViewRay Accepts the Section 2.1(a)(iii) Deliverable, the
parties shall mutually agree upon the price for the 60-Leaf MLCs to be supplied
to ViewRay pursuant to Section 2.5, which pricing shall provide that the cost of
such Section 2.1(a)(iv) Deliverables will be adjusted accordingly if the [***].
If the parties are unable to agree upon such pricing then they shall fix such
pricing at 3D Line’s Cost of Goods Sold [***]. “3D Line’s Cost of Goods Sold”
shall mean the [***] (it being understood that the cost of [***]), [***]
(including [***] 60-Leaf MLCs) plus [***] allocated to the 60-Leaf MLCs in
accordance with [***]. The fully-allocated cost of manufacturing shall not
include [***] (that 3D Line or any third party may have) or [***] including, by
way of example only, [***].

2.3 Progress Reports. (a) ViewRay and 3D Line shall periodically meet, in person
or by telephone or videoconference at such times and places as are mutually
agreed upon, for 3D Line to provide ViewRay with an update on the status of the
progress of the Program. ViewRay and 3D Line shall each be responsible for its
own expenses incurred in connection with attending such meetings. The parties’
representatives for purposes of meetings under this Section 2.2 will be
3D Line’s Chief Executive Officer, or closest equivalent existing at the time,
and ViewRay’s Chief Executive Officer, or closest equivalent existing at the
time.

(b) 3D Line shall provide ViewRay in advance of each meeting pursuant to
Section 2.2(a) an agenda for such meeting and reasonably-detailed written
reports describing the results of the Program, including difficulties
encountered in achieving the technical objectives of the Program during the
period since their last meeting.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

2.4 Changes. (a) ViewRay may request amendments to Attachment 1 to effect
changes in the Specifications. If ViewRay wishes to make a change it shall
notify 3D Line of the requested change specifying the change with sufficient
details to enable 3D Line to evaluate it (a “Change Request”). Within five
(5) Business Days following the date of 3D Line’s receipt of a ViewRay Change
Request, 3D Line shall deliver a document that: (i) assesses the impact of the
change on the schedule, and (ii) incorporates a description of the requested
change and the cost therefor if the Change Request would require a material
increase in the manpower, capital equipment or other resources of 3D Line that
is not contemplated by the then most recent Specifications (a “Change Control
Document”).

(b) Within the time frame specified in the Change Control Document (“Response
Period”), ViewRay will notify 3D Line whether or not it accepts the Change
Control Document. If ViewRay accepts the Change Control Document, then the
provisions of this Agreement shall be deemed amended to incorporate such change
in accordance with the Change Control Document. If ViewRay notifies 3D Line not
to proceed within the Response Period, then the Change Request shall be deemed
withdrawn and 3D Line shall take no further action in respect of it. If 3D Line
has not received any notice by the expiration of the Response Period, then
ViewRay shall be deemed to have advised 3D Line not to proceed.

(c) 3D Line may request amendments to Attachment 1 to effect changes in the
Specifications if necessary to respond to difficulties encountered in achieving
the technical objectives of the Program. If 3D Line wishes to make a Change
Request, it shall notify ViewRay of the requested change and provide ViewRay
with a Change Control Document and the provisions of Section 2.4(a)-(b) shall
apply.

2.5 Success Criteria; Commercial Supply. (a) If the 60-Leaf MLCs delivered
pursuant to Section 2.1(a)(iv) conform to the Specifications and are the subject
of ViewRay Acceptance, then (i) ViewRay shall purchase its initial [***] 60-Leaf
MLCs from 3D Line and (ii) for a period of five (5) years from the date ViewRay
takes delivery of [***] 60-Leaf MLCs from 3D Line, ViewRay will provide 3D Line
with a right of first offer to supply ViewRay’s requirements for 60-Leaf MLCs on
the terms and conditions to be set forth in a Supply Agreement to be negotiated,
executed and delivered by the parties after the Effective Date (the Supply
Agreement). Attached hereto as Attachment 2 is a term sheet that sets forth
certain of the terms that the parties have agreed will be incorporated into the
Supply Agreement. Upon execution and delivery by the parties of the Supply
Agreement, the Supply Agreement shall supersede all of the terms and provisions
of Attachment 2.

(b) If the 60-Leaf MLCs delivered pursuant to Section 2.1(a)(ii) do not conform
to the Specifications or if ViewRay and 3D Line determine during the course of
the Program that the results of the Program are unsatisfactory; which
determination shall be made with reference to the prospects for realizing
60-Leaf MLCs that meet the Specifications then in each case they may mutually
agree to terminate the Program under Section 9.2(b). If the parties do not agree
with respect to termination of the Program, they shall resolve such dispute
using the procedure specified in Section 10.2(a)-(b).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

3. QUALITY ASSURANCE; SUPPORT

3.1 Manufacturing Practices; Testing. 3D Line shall manufacture the 60-Leaf MLCs
supplied pursuant to Section 2.5 and the Supply Agreement in accordance with
mutually agreed quality standards and the Specifications. 3D Line will install
and maintain effective quality control systems, conduct quality assurance
testing and keep comprehensive statistical process control records conforming to
(1) reasonable standards provided or approved by ViewRay and reasonably
comparable to such process or processes conducted by ViewRay at its factory for
its own MRI products; (2) appropriate best industry practices, including the
then applicable Quality System Regulations of the U.S. Food and Drug
Administration (“FDA”) under 21 C.F.R. Part 820 or comparable regulations of any
other any supra-national, regional, national, state, or local regulatory agency
or authority that has authority to grant registrations, authorizations,
approvals, licenses or clearances (collectively, Regulatory Approvals) necessary
for the commercial manufacture, distribution, marketing, promotion, sale, use,
importation, or export of the 60-Leaf MLCs by 3D Line (each, including the FDA,
a “Regulatory Authority”) that apply to the manufacture of the 60-Leaf MLCs by
3D Line (“Applicable GMP”); and (3) other reasonable requirements set forth
herein.

3.2 Regulatory Approvals. ViewRay will have sole responsibility and authority
for obtaining and maintaining Regulatory Approvals of the ViewRay Systems,
including the 60-Leaf MLCs (and all improvements or variations to the 60-Leaf
MLCs developed during the term of this Agreement), including without limitation
obtaining and maintaining Regulatory Approvals from the FDA or other Regulatory
Authority necessary for the commercial distribution and sale of the ViewRay
System incorporating the 60-Leaf MLCs by ViewRay. All regulatory filings with
the FDA or any other Regulatory Authority relating to the ViewRay System
incorporating the 60-Leaf MLCs will be made in the name of ViewRay or its
designee if so required under applicable law, and ViewRay will be responsible
for maintaining the Device Master Record and the Device History Record and the
Design History File for the ViewRay System incorporating the 60-Leaf MLCs.
3D Line will cooperate with ViewRay’s efforts to obtain and maintain Regulatory
Approval for the ViewRay System incorporating the 60-Leaf MLCs, including by
maintaining Device Master Records and Device History Records for the 60-Leaf
MLCs and by providing ViewRay and the FDA or other Regulatory Authority with:
(i) such information and assistance as ViewRay may reasonably request regarding
the 60-Leaf MLCs including the right to cross reference all clinical, safety and
other data and information arising from the 3D Line development activities in
regulatory filings for 3D Line’s MRI devices and (ii) design, manufacturing and
other data which is reasonably required for support of the ViewRay 510K filing,
and 3D Line will comply with all applicable regulatory requirements (including
without limitation design controls, change controls, manufacturing and quality
systems and Applicable GMP) reasonably necessary to obtain regulatory approval
of the ViewRay System incorporating the 60-Leaf MLCs and maintain compliance
with the ongoing supply of the 60-Leaf MLCs (including all improvements or
variations to the 60-Leaf MLCs developed by 3D Line during the term of this
Agreement).

3.3 Quality Assurance Inspections. (a) During regular business hours and upon
reasonable advance notice and in a manner that does not disrupt or interfere
with the business of 3D Line, 3D Line will permit ViewRay and its agents to
inspect the facilities of 3D Line and provide access to 3D Line’s manufacturing
quality control documentation and regulatory files related to

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

the 60-Leaf MLCs to the extent necessary for, and for the sole purpose of,
assessing 3D Line’s compliance with any applicable regulations of a Regulatory
Authority associated with the ViewRay System incorporating the 60-Leaf MLCs
(including Applicable GMP requirements). As a condition of provision to ViewRay
of access to 3D Line’s facilities and documentation, all information obtained by
ViewRay as a result of such access will be 3D Line Confidential Information for
purposes of this Agreement. 3D Line may require any employee or agent of ViewRay
seeking access to 3D Line’s facilities under this Section 3.3(a), as a condition
to such access, to execute a standard confidentiality agreement with 3D Line
under which such agent agrees to treat information disclosed during such
inspection as the Confidential Information of 3D Line under terms and conditions
no less restrictive than the terms contained in Section 5.2.

(b) 3D Line will allow representatives of the FDA or any other applicable
Regulatory Authority to tour and inspect or audit the facilities utilized by
3D Line in the manufacture of such 60-Leaf MLCs and will cooperate with such
representatives in all reasonable respects. 3D Line will promptly provide
ViewRay notice of all inspections of 3D Line’s facilities by inspectors of the
FDA or any other Regulatory Authority reasonably related to 3D Line’s
performance under this Agreement or the subject matter of this Agreement and
will permit ViewRay to attend such inspections unless otherwise restricted by
the FDA or other Regulatory Authority, or applicable law. 3D Line will provide
ViewRay with copies of any FDA Form 483 notices of adverse findings, regulatory
letters or similar writings it receives from any Regulatory Authority setting
forth adverse findings or non-compliance with applicable laws, regulations or
standards relating to the 60-Leaf MLCs supplied by 3D Line hereunder as soon as
is reasonably practicable following receipt thereof but in all events within
five (5) days following its receipt thereof unless a shorter time period is
specified for the provision of such notice under applicable law, and of
3D Line’s written response to such Regulatory Authority as soon as is reasonably
practicable following the submission thereof but in all events within five
(5) days following its submission thereof unless a shorter time period is
specified for the provision thereof under applicable law.

(c) If an inspection pursuant to Section 3.3(a) reveals that the facilities used
to manufacture 60-Leaf MLCs do not satisfy the requirements above in all
material respects, then ViewRay will promptly provide to 3D Line written notice
of such fact, which notice will contain in reasonable detail the deficiencies
found in the manufacturing facilities and, if practicable, those steps ViewRay
believes 3D Line should undertake in order to remedy such deficiencies. 3D Line
will remedy such deficiencies within a reasonable period of time after receipt
of such written notice.

(d) 3D Line will maintain manufacturing quality documentation, including records
of 3D Line’s 60-Leaf MLC tests in accordance with the applicable regulations of
the applicable Regulatory Authorities. 3D Line will certify that 60-Leaf MLCs
supplied to ViewRay under this Agreement were manufactured and tested in
accordance with applicable Specifications and regulatory requirements. ViewRay
may request copies of such certification documents as part of the inspections
permitted under Section 3.3(a) to the extent that they relate to the 60-Leaf
MLCs incorporated into ViewRay Systems.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(e) 3D Line will comply with Applicable GMP requirements in its manufacturing of
the 60-Leaf MLCs. Prior to shipping any 60-Leaf MLCs, 3D Line will carry out the
60-Leaf MLCs tests specified in the applicable Specifications on each 60-Leaf
MLCs. If a 60-Leaf MLCs or any part of a 60-Leaf MLCs fails to meet the
Specifications, the 60-Leaf MLCs will be repaired or replaced by 3D Line as set
forth in Section 4.3 and the relevant test will be repeated until such 60-Leaf
MLCs passes such test requirements. No 60-Leaf MLCs will be shipped to ViewRay
or its designee without passing all tests specified in the Specifications. All
tests, repair/rework and retests must be documented in the production history.

(f) Each 3D 60-Leaf MLCs supplied to ViewRay is to carry a unique serial number
traceable to its dated production and quality history records, and shipping
record for purposes of any needed problem investigations or quality trending.
Serial numbers may not be used twice.

3.4 Recalls. (a) ViewRay will provide 3D Line with ViewRay’s standard operating
procedures (“SOPs”) as to recalls. If either party becomes aware of information
about any 60-Leaf MLC indicating that it may not conform to the applicable
Specifications, or that there are potential issues regarding safety or accuracy
of results of 60-Leaf MLC, it will promptly so notify the other party. The
parties will promptly confer to discuss such circumstances and to consider
appropriate courses of action, which courses of action will be consistent with
the SOPs. ViewRay will have the right to initiate, and will bear all costs
associated with, a recall, withdrawal, or field correction of the 60-Leaf MLC
for any reason, whether or not requested or ordered by any Regulatory Authority;
provided that ViewRay may proceed against 3D Line pursuant to Section 6.3 if
such recall, withdrawal, or field correction of the 60-Leaf MLC is the direct
result of (i) any breach by 3D Line of its duties under the Agreement or
(ii) 3D Line’s negligence or willful misconduct.

(b) With respect to any recall, withdrawal, or field correction of a 60-Leaf
MLCs incorporated into a ViewRay System, including 60-Leaf MLCs delivered for
incorporation into such systems, ViewRay or its designee will make all contacts
with the FDA and other Regulatory Authorities, and will be responsible for
coordinating all of the necessary activities in connection with such recall,
withdrawal, or field correction. ViewRay and 3D Line will coordinate any
statements to customers and the media, including, but not limited to, press
releases and interviews for publication or broadcast except as otherwise
required by applicable law to assure patient safety, and neither party will
issue any such statements without consulting with the other. The parties will
reasonably cooperate with each other in the conduct of such activities and will
perform any acts reasonably requested by the other party to facilitate the
recall, withdrawal or field correction. Each party will keep the other party
informed of progress and in relation to all material decisions or actions such
party undertakes pursuant to this Section 3.4(b).

(c) Each party will promptly (within 2 working days) notify the other party in
writing of any event or complaint that gives rise or could give rise to the need
to file a Medical Device Report (an “MDR”) within the meaning of the Federal
Food, Drug and Cosmetic Act of 1941, as amended (the “Act”) or similar adverse
event report under the laws or regulations administered by any Regulatory
Authority (collectively, an “AER”), with respect to any 60-Leaf MLC or the
manufacture, distribution or use thereof in accordance with the MDR regulation,
21 C.F.R. Part 803 or similar regulations covering AER’s. Each such written
notice will be Confidential

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Information under this Agreement. If an AER is required to be issued for any
60-Leaf MLC sold hereunder, ViewRay will bear the costs and expenses of and will
be responsible for all corrective actions associated with such AER but may
proceed against 3D Line pursuant to Section 6.3 if such AER is the direct result
of (i) any breach by 3D Line of its duties under the Agreement or (ii) 3D Line’s
negligence or willful misconduct.

4. PROPRIETARY RIGHTS

4.1 3D Line Licenses. (a) 3D Line hereby grants to ViewRay and ViewRay hereby
accepts, a non-exclusive, non-transferable, worldwide, royalty-free license to
use the Deliverables and the 3D Line Intellectual Property (if any) embodied in
the Deliverables solely for purposes of (i) performing ViewRay’s obligations
under the Program and (ii) developing ViewRay Systems and delivering services to
ViewRay’s customers in the Field.

(b) ViewRay may grant non-exclusive, non-assignable sublicenses (without the
right to further sublicense) of its rights under Section 4.1(a) to ViewRay’s
third party contractors, consultants, and equipment manufacturers as necessary
for ViewRay’s development, production, marketing, distribution and sale of
ViewRay Systems and services subject to the requirement that ViewRay obtains
each sublicensee’s agreement to utilize the 60-Leaf MLCs only in a manner
consistent with the terms of this Agreement that provide for the preservation of
the 3D Line Intellectual Property Rights. ViewRay shall not be relieved of its
obligations under this Agreement as a consequence of such sublicenses. ViewRay
shall maintain a schedule of all sublicensees and shall provide the same to
3D Line upon request.

(c) Except as provided under Section 4.1(a)-(b), ViewRay shall not: (i) lease,
rent, sublicense, sell, assign, convey or transfer the 60-Leaf MLCs to, or
otherwise permit use of the 60-Leaf MLCs or any 3D Line Intellectual Property
Rights by or for any third party.

4.2 Reservation of Rights . (a) This Agreement does not convey to ViewRay any
ownership rights in any portion of any 3D Line Intellectual Property Rights, but
constitutes only a license to use the 3D Line Intellectual Property Rights (if
any) as embodied in the Deliverables in accordance with all of the terms of this
Agreement. Title to the 3D Line Intellectual Property Rights, and the right to
grant licenses to use the 3D Line Intellectual Property Rights, shall at all
times remain vested in 3D Line. Title to all other Confidential Information
supplied to ViewRay by 3D Line and all copies of all or any portion thereof, and
all proprietary and Intellectual Property Rights embodied therein, including
without limitation copyrights and trade secret rights, shall remain vested in
3D Line at all times.

(b) This Agreement does not convey to 3D Line any ownership rights in the
ViewRay products or services or any ViewRay Intellectual Property Rights
embodied therein by implication, estoppel or otherwise. Title to all such
products and services and the ViewRay Intellectual Property Rights embodied
therein shall at all times remain vested in ViewRay.

(c) Title to and ownership of all materials developed by 3D Line in the course
of performing the Program pursuant to Section 2 or in the course of providing
services to ViewRay pursuant to Section 4.3 and all Intellectual Property Rights
embodied therein shall remain vested in 3D Line (and such 3D Line Intellectual
Property Rights shall be subject to the license granted under Section 4.1(a)
during the course of the Program and, in the event and to the extent the parties
enter into the Supply Agreement contemplated by Section 2.5, such 3D Line
Intellectual Property Rights shall be subject to the license granted under
Section 4.1(a)).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

5. CONFIDENTIALITY

5.1 Publicity. Neither party will issue any press release or make any other
statement, written or oral, to the public, relating to this Agreement and the
transactions contemplated by this Agreement that has not previously been
approved in writing by the other party. Nothing in this Section 5.1 shall
prohibit a party from making such disclosures to the extent required under
applicable federal or state securities laws or any rule or regulation of any
nationally recognized securities exchange. In such event, however, the
disclosing party shall use good faith efforts to notify and consult with the
other party prior to such disclosure and, where applicable, shall diligently
seek confidential treatment to the extent such treatment is available under
applicable securities laws. Each party may provide a copy of this Agreement or
disclose the terms of this Agreement: (a) to any finance provider in conjunction
with a financing transaction, if such finance provider agrees to keep the terms
of this Agreement confidential, (b) to enforce its rights under this Agreement,
or (c) to any legal, accounting, business or financial advisor of such party.

5.2 Confidentiality. (a) Confidential Information of each party will be used by
the other party solely for the purposes permitted by this Agreement. All
Confidential Information of a disclosing party will be received and held in
confidence by the receiving party, subject to the provisions of this Agreement.
Each party acknowledges that, except for the rights expressly granted under this
Agreement, it will not obtain any rights of any sort in or to the Confidential
Information of the other party as a result of such disclosure and that any such
rights must be the subject of separate written agreement(s).

(b) Each party will restrict disclosure of the other party’s Confidential
Information to those of its employees and consultants to whom it is necessary or
useful to disclose such Confidential Information in connection with the purposes
permitted under this Agreement. Each party shall use reasonable efforts,
including at least efforts commensurate with those employed by the party for the
protection of its own Confidential Information, to protect the Confidential
Information of the other party.

(c) Nothing herein shall prevent a receiving party from disclosing all or part
of the Confidential Information of the other party in response to a court order
or other legal proceeding requesting disclosure of same; provided, the party
that receives such order or process provides prompt notice to the disclosing
party before making any disclosure (to the extent possible) and permits the
disclosing party to oppose or narrow such request for disclosure and supports
any of the disclosing party’s reasonable efforts to oppose such request (at
disclosing party’s expense), and only to the extent necessary to comply with
such request. Disclosure of Confidential Information pursuant to this
Section 5.2(c) will not alter the character of that information as Confidential
Information hereunder.

(d) Either disclosing party may at any time notify the receiving party that such
receiving party must return to the disclosing party the disclosing party’s
Confidential Information. Each receiving party hereby agrees to, within thirty
(30) days of such notification: (i) return all

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

documents and tangible items it or its employees or agents have received or
created pursuant to this Agreement pertaining, referring or relating to the
other party’s Confidential Information; and (ii) return or certify (in a writing
attested to by a duly authorized officer of such party) destruction of all
copies, summaries, modifications or adaptations that such party or its employees
or agents have made from the materials provided by the disclosing party;
provided, however, that a party is permitted to retain one copy of such
materials in its legal files to be used to verify compliance with its
obligations hereunder.

6. REPRESENTATIONS AND WARRANTIES.

6.1 Authorization; Enforceability. Each of ViewRay and 3D Line represents and
warrants to the other party that: (a) it is duly organized and validly existing
under the laws of its jurisdiction of organization and has all requisite power
and authority to enter into this Agreement; (b) it is duly authorized by all
requisite action to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby, and that the same do not
conflict or cause a default with respect to such party’s obligations under any
other agreement; (c) it has duly executed and delivered this Agreement; and
(d) it is authorized to disclose any and all Confidential Information made
available to the other party pursuant to this Agreement.

6.2 60-Leaf MLC Warranty. (a) 3D Line warrants to ViewRay that all 60-Leaf MLCs
supplied to ViewRay pursuant to Section 2.5 and the Supply Agreement shall:
(i) for a period of [twelve (12)] months from the date of acceptance by the
ViewRay customer but not more than [twenty four (24)] months from the date of
shipment by 3D Line to ViewRay, conform to the Specifications, and (ii) be
manufactured, labeled, packaged, stored and tested (while in the possession or
control of 3D Line) in accordance with the Specifications and the applicable
laws and regulations in relation to the manufacture and testing of the 60-Leaf
MLCs (including all FDA and ISO requirements). This warranty does not apply to
any non-conformity of the 60-Leaf MLCs resulting from misuse, mishandling or
storage in an improper environment in each case by any party other than 3D Line
or its agents.

(b) 3D Line warrants to ViewRay that all 60-Leaf MLCs shall be delivered free
and clear of all liens and encumbrances.

6.3 Remedy. In the event any 60-Leaf MLCs purchased by ViewRay from 3D Line fail
to conform to the warranty set forth in Section 6.2, 3D Line shall, at 3D Line’s
option, repair or replace the 60-Leaf MLCs. ViewRay shall notify 3D Line of any
such nonconformity and return the applicable 60-Leaf MLC in accordance with
Section 2.5 and the Supply Agreement. It is understood and agreed that the
remedy set forth in this Section 6.3 shall not limit either party’s other
remedies at law or equity, including a party’s remedies with respect to third
party claims arising pursuant to Sections 7.2-7.3.

6.4 Disclaimer. (a) EXCEPT FOR THE WARRANTIES EXPRESSLY MADE IN
SECTIONS 6.1-6.2, NEITHER PARTY MAKES ANY OTHER REPRESENTATION OR WARRANTY,
EITHER EXPRESS OR IMPLIED (WHETHER WRITTEN OR ORAL), INCLUDING, WITHOUT
LIMITATION ANY WARRANTY OF MERCHANTABILITY OR ANY WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE WITH RESPECT TO ANY MATTER WHATSOEVER, INCLUDING BUT NOT
LIMITED TO, THE 60-LEAF

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

MLCS. WITHOUT LIMITING THE FOREGOING AND EXCEPT AS SPECIFICALLY SET FORTH
HEREIN, 3D Line DOES NOT WARRANT THAT THE DELIVERABLES, OR ANY COMPONENT OR
ELEMENT THEREOF ARE OR WILL BE ERROR FREE OR WILL MEET VIEWRAY’S OR ANY THIRD
PARTY’S REQUIREMENTS.

(b) THE REPRESENTATIONS AND WARRANTIES OF EACH OF 3D Line AND VIEWRAY EXTEND
ONLY TO THE OTHER PARTY. NEITHER PARTY WILL BE LIABLE FOR ANY CLAIM OR DEMAND
AGAINST SUCH OTHER PARTY BY A THIRD PARTY, EXCEPT TO THE EXTENT PROVIDED IN
SECTIONS 7.2-7.3.

(c) VIEWRAY ACKNOWLEDGES THAT 3D LINE MAY USE COMPONENTS FROM THIRD PARTY
MANUFACTURERS IN 60-LEAF MLCS FOR WHICH 3D Line HAS NEITHER DESIGN AUTHORITY
OVER NOR RIGHTS TO MANUFACTURE AND THAT 3D LINE ITSELF DISCLAIMS AND MAKES NO
WARRANTIES, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO SUCH THIRD PARTY
COMPONENTS. To the extent permitted by 3D Line’s agreements with such third
party component suppliers, 3D Line agrees to use Commercially Reasonable Efforts
to transfer, pass through, and/or otherwise make available directly to ViewRay
any and all warranties and indemnity protections covering such components that
such component suppliers provide or make available to 3D Line. With respect to
those third party component suppliers that are subject to agreements that do not
permit 3D Line to pass through warranties and indemnity protections covering
such components, 3D Line agrees to use Commercially Reasonable Efforts to
enforce such warranties and indemnity protections directly against such supplier
in the event that ViewRay identifies a warranty breach with respect to such
third party supplier component.

7. RISK ALLOCATION

7.1 Limitation of Liability. EXCEPT FOR BREACH OF CONFIDENTIALITY OBLIGATIONS
UNDER SECTION 7 AND EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 7.2-7.3 WITH
RESPECT TO THIRD PARTY CLAIMS, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER FOR ANY LOST PROFITS OR SAVINGS OR FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, HOWEVER CAUSED,
UNDER ANY THEORY OF LIABILITY, REGARDLESS OF WHETHER THE PARTIES HAVE ADVISED OR
BEEN ADVISED OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.

7.2 Indemnification of ViewRay. Subject to the provisions of Section 7.4,
3D Line will defend, indemnify, and hold harmless ViewRay and its Affiliates,
officers, directors, employees, agents, and their successors and assigns (each,
in such capacity, each a “ViewRay Indemnified Party”) from and against any
claim, suit, demand, loss, damage, expense (including reasonable attorneys’ fees
of ViewRay Indemnified Party(ies) (collectively, “Losses”) arising from any
third party claim or proceeding against the ViewRay Indemnified Party(ies) by
any third party to the extent that such claim or proceeding is based on: (a) a
third party assertion that the 60-Leaf MLCs infringe any third party
Intellectual Property Rights; or (b) a third party allegation of product
liability or personal injury arising from or relating to a manufacturing defect
by 3D Line with respect to the 60-Leaf MLCs. The foregoing indemnification
action shall not apply in the event and to the extent that such Losses arose as
a result of any ViewRay Indemnified Party’s negligence, intentional misconduct
or breach of this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

7.3 Indemnification of 3D Line. Subject to the provisions of Section 7.4,
ViewRay will defend, indemnify, and hold harmless ViewRay and its Affiliates,
officers, directors, employees, agents, and their successors and assigns (each,
in such capacity, each an “3D Line Indemnified Party”) from and against any
Losses arising from any third party claim or proceeding against the 3D Line
Indemnified Party(ies) by any third party to the extent that such claim or
proceeding is based on: (a) any third party allegation of infringement of third
party Intellectual Property Rights, where such claim is based upon the
combination, operation or use of the 60-Leaf MLCs with non-3D Line technology
and/or products in a manner not expressly contemplated by this Agreement if such
claim of infringement would have been avoided but for such combination,
operation or use; or (b) any third party allegation of product liability or
personal injury arising from or relating to the 60-Leaf MLCs or other ViewRay
products or services (other than due to a manufacturing defect by 3D Line with
respect to the 60-Leaf MLCs). The foregoing indemnification action shall not
apply in the event and to the extent that such Losses arose as a result of any
3D Line Indemnified Party’s negligence, intentional misconduct or breach of this
Agreement.

7.4 Procedure. To receive the benefit of indemnification under Section 7.2 or
Section 7.3, the ViewRay Indemnified Party or 3D Line Indemnified Party, as
applicable, must: (a) promptly notify the party from whom indemnification is
sought (each, an “Indemnifying Party”) of any claim or proceeding; provided,
that failure to give such notice shall not relieve Indemnifying Party of its
indemnification obligations except where, and solely to the extent that, such
failure actually and materially prejudices the rights of Indemnifying Party;
(b) provide reasonable cooperation to the Indemnifying Party (and its insurer),
as reasonably requested, at Indemnifying Party’s cost and expense; and
(c) tender to the Indemnifying Party (and its insurer) full authority to defend
or settle the claim or suit; provided that no settlement requiring any admission
by the Indemnified Party or that imposes any obligation on the Indemnified Party
shall be made without the Indemnified Party’s consent. Neither party has any
obligation to indemnify the other party in connection with any settlement made
without the Indemnifying Party’s written consent. The Indemnified Party has the
right to participate at its own expense in the claim or suit and in selecting
counsel therefor.

8. TERM AND TERMINATION

8.1 Term. This Agreement shall take effect as of the Effective Date and shall
remain in effect until the fifth (5th) anniversary of the Effective Date (the
“Term”), unless sooner terminated in accordance with Section 2.5 or Section 8.2.
Thereafter, the parties will negotiate mutually acceptable terms for the renewal
of this Agreement.

8.2 Termination. (a) During the term of the Program, either party may terminate
the Program and this Agreement upon thirty (30) days written notice to the other
party if the other party commits a material breach of this Agreement, unless
such breach is cured within the thirty (30) day notice period, or if such breach
is not capable of being cured within thirty (30) days unless such party during
such thirty (30) day period initiates actions reasonably expected to cure

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

the breach and thereafter diligently proceeds to cure the breach. Except for
termination by 3D Line based upon non-payment by ViewRay of amounts due under
this Agreement for which 3D Line may terminate the Program or this Agreement
upon fifteen (15) days notice unless such nonpayment breach is cured within such
15-day period, termination of the Program pursuant to this Section 8.2(a) shall
not result in termination of this Agreement except as otherwise provided in
Section 8.2(c).

(b) The parties may also terminate the Program at any time in accordance with
the procedure specified in Section 2.5; and the parties may terminate this
Agreement at any time by mutual agreement.

(c) Following completion of the Program and, with respect to matters not
directly related to the Program at any time during or following completion of
the Program, either party may terminate this Agreement upon sixty (60) days
written notice to the other party if the other party commits a material breach
of this Agreement (other than non-payment by ViewRay of amounts due under this
Agreement, for which 3D Line may terminate this Agreement upon fifteen (15) days
notice unless such nonpayment breach is cured within such 15-day period), unless
such breach is cured within the sixty (60) day notice period, or if such breach
is not capable of being cured within sixty (60) days unless such party during
such sixty (60) day period initiates actions reasonably expected to cure the
breach and thereafter diligently proceeds to cure the breach.

(d) The disadvantaged party (as defined in Section 9.14) shall have the right to
terminate this Agreement upon thirty (30) days notice if a Force Majeure
condition has prevented performance by the other party for more than sixty
(60) consecutive days or an aggregate one hundred twenty (120) days in any
12-month period.

8.3 Effect of Termination. (a) Upon termination of the Program pursuant to
Section 8.2(a) or Section 8.2(b): (i) 3D Line will terminate all Program tasks
then in process in an orderly manner, as soon as practical and in accordance
with a schedule agreed to by ViewRay and 3D Line; (ii) 3D Line shall deliver to
ViewRay the Deliverables completed through the wind-down activities described in
Section 8.3(a)(i) or a reasonably-detailed written report describing the results
of the Program up to the date of such termination; and (iii) ViewRay shall pay
3D Line any monies due and owing 3D Line as of the time of termination for work
that has been completed.

(b) Upon any termination (including expiration) of this Agreement, each party
shall return to the other party or certify in writing to the other party that it
has destroyed all documents and other tangible items it or its employees or
agents have received or created pertaining, referring or relating to the
Confidential Information of the other party; provided, however, that a party is
permitted to retain one copy of such materials in its legal files to be used to
verify compliance with its obligations hereunder.

(c) Nothing herein shall be construed to release either party of any obligation
which matured prior to the effective date of any termination. Either party’s
liability for any uncontested charges, payments or expenses due to the other
party that accrued prior to the termination date shall not be extinguished by
termination, and such amounts (if not otherwise due on an earlier date) shall be
immediately due and payable on the termination date.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

8.4 Survival. Sections 1, 2.1, 4-7, 8.3(and the Sections of this Agreement
referenced therein), 8.4 and 9 shall survive any termination or expiration of
this Agreement.

9. GENERAL PROVISIONS.

9.1 Governing Law. This Agreement shall be governed and construed in accordance
with the internal, substantive laws of New York, to the exclusion of any choice
or conflict of laws rule or provision that would result in the application of
the substantive law of any other jurisdiction.

9.2 Dispute Resolution . (a) Any claim, controversy, action, cause of action,
suit, or litigation (“Action”) between the parties arising in whole or in part
under or in connection with this Agreement or the subject matter hereof, which
claim would, but for this Section 9.2(a), be submitted to arbitration under
Section 9.2(b) in accordance with the procedures set forth in Section 9.2(b),
will, before such submission to arbitration, first be escalated to the Chief
Executive Officer of 3D Line and the Chief Executive Officer of ViewRay for
resolution. They will use reasonable efforts to attempt to resolve the dispute
through good faith negotiations by telephone or in person as may be agreed and
if they fail to resolve the dispute within thirty (30) days after either party
notifies the other of the dispute, and do not mutually agree to extend the time
for negotiation, then the dispute will be submitted to arbitration in accordance
with the procedure set forth in Section 9.2(b).

(b) Except with respect to Actions by either party seeking equitable or
declaratory relief , any Action arising in whole or in part under or in
connection with this Agreement or the subject matter hereof that is not resolved
pursuant to Section 9.2(a) will be referred to and finally resolved by
arbitration in accordance with the Rules of the International Chamber of
Commerce (the “Rules”) as such Rules may be modified by this Agreement, by one
arbitrator, who will be agreed upon by the parties. If the parties are unable to
agree upon a single arbitrator within thirty (30) days following the date
arbitration is demanded, three arbitrators will be used, one selected by each
party within ten (10) days after the conclusion of the 30-day period and a third
selected by the first two within 10 days thereafter. Unless the parties agree
otherwise, they will be limited in their discovery to directly relevant
documents. Responses or objections to a document request will be served twenty
(20) days after receipt of the request. The arbitrator(s) will resolve any
discovery disputes. Arbitration proceedings may be commenced by either party by
notice to the other party. Unless otherwise agreed by the parties, all such
arbitration proceedings will be held in [London], England, provided that
proceedings may be conducted by telephone conference call with the consent of
the parties and the arbitrator(s). The arbitrator(s) will apply the law of New
York. The arbitrator(s) will only have the authority to award actual money
damages (with interest on unpaid amounts from the date due) and, except with
respect to a breach or nonperformance of any provision of this Agreement
relating to Confidential Information, the arbitrator(s) will not have the
authority to award indirect, incidental, consequential, exemplary, special or
punitive damages, and the parties expressly waive any claimed right to such
damages. The arbitrator(s) also shall be authorized to grant any temporary,
preliminary or permanent equitable remedy or relief the arbitrators deem just
and equitable and within the scope of this Agreement, including an injunction or
order for specific performance.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

The award of the arbitrator(s) shall be the sole and exclusive remedy of the
parties. Judgment on the award rendered by the arbitrator(s) may be enforced in
any court having competent jurisdiction thereof, subject only to revocation on
grounds of fraud or clear bias on the part of the arbitrator(s). The arbitration
will be of each party’s individual claims only, and no claim of any other party
will be subject to arbitration in such proceeding. The costs and expenses of the
arbitration, but not the costs and expenses of the parties, will be shared
equally by the parties. If a party fails to proceed with arbitration,
unsuccessfully challenges the arbitration award, or fails to comply with the
arbitration award, the other party is entitled to costs, including reasonable
attorneys’ fees, for having to compel arbitration or defend or enforce the
award. Except as otherwise required by law, the parties and the arbitrator(s)
will maintain as confidential all information or documents obtained during the
arbitration process, including the resolution of the dispute. Judgment on the
award granted in any arbitration hereunder may be entered in any court having
jurisdiction over the award or any of the parties or any of their respective
assets. The parties knowingly and voluntarily waive their rights to have their
dispute tried and adjudicated by a judge and jury except as expressly provided
herein.

(c) Nothing in this Section 9.2 will prevent a party from resorting to judicial
proceedings if: (i) interim relief from a court is necessary to prevent serious
and irreparable injury to such party; or (ii) litigation is required to be filed
prior to the running of the applicable statute of limitations. The use of any
alternative dispute resolution procedure will not be construed under the
doctrine of latches, waiver or estoppel to affect adversely the rights of either
party.

9.3 Amendment and Waiver. No provision of or right under this Agreement shall be
deemed to have been waived by any act or acquiescence on the part of either
party, its agents or employees, but only by an instrument in writing signed by
an authorized officer of each party. No waiver by either party of any breach of
this Agreement by the other party shall be effective as to any other breach,
whether of the same or any other term or condition and whether occurring before
or after the date of such waiver.

9.4 Independent Contractors. Each party represents that it is acting on its own
behalf as an independent contractor and is not acting as an agent for or on
behalf of any third party. This Agreement and the relations hereby established
by and between ViewRay and 3D Line do not constitute a partnership, joint
venture, franchise, agency or contract of employment. Neither party is granted,
and neither party shall exercise, the right or authority to assume or create any
obligation or responsibility on behalf of or in the name of the other party or
its Affiliates.

9.5 Assignment . Neither party may assign this Agreement or any of its rights
and obligations under this Agreement without the prior written consent of the
other party; provided, that either party may assign this Agreement without the
consent of the other party to an Affiliate or in connection with any merger,
acquisition, or sale a majority of such party’s voting stock or a sale of
substantially all such party’s assets; provided, further that in each instance
the assignee expressly assumes all obligations imposed on the assigning party by
this Agreement in writing and the other party is notified in advance of such
assignment. Any purported assignment in violation of this Section 9.5 shall be
null and void.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

9.6 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.

9.7 Notices. Unless otherwise provided herein, any notice, report, payment or
document to be given by one party to the other shall be in writing and shall be
deemed given when delivered personally or sent by internationally recognized
overnight courier (such notice sent by courier to be effective two (2) Business
Days after it is deposited with such courier), or sent by telefax (such notice
sent by telefax to be effective when sent, if confirmed by overnight courier as
aforesaid) to the address set forth on the signature page to this Agreement or
to such other place as any party may designate as to itself by written notice to
the other party.

9.8 Severability. In the event any provision of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof. The parties agree that they will negotiate in good faith or
will permit a court to replace any provision hereof so held invalid, illegal or
unenforceable with a valid provision which is as similar as possible in
substance to the invalid, illegal or unenforceable provision.

9.9 Captions. Captions of the sections and subsections of this Agreement are for
reference purposes only and do not constitute terms or conditions of this
Agreement and shall not limit or affect the meaning or construction of the terms
and conditions hereof.

9.10 Word Meanings. Words such as herein, hereinafter, hereof and hereunder
refer to this Agreement as a whole and not merely to a section or paragraph in
which such words appear, unless the context otherwise requires. The singular
shall include the plural, and each masculine, feminine and neuter reference
shall include and refer also to the others, unless the context otherwise
requires.

9.11 Entire Agreement. The terms and provisions contained in this Agreement
(including the Attachments) constitute the entire understanding of the parties
with respect to the transactions and matters contemplated hereby and supersede
all previous communications, representations, agreements and understandings
relating to the subject matter hereof, including the 2007 Agreement. No
representations, inducements, promises or agreements, whether oral or otherwise,
between the parties not contained in this Agreement shall be of any force or
effect. No agreement or understanding extending this Agreement or varying its
terms (including any inconsistent terms in any purchase order, acknowledgment or
similar form) shall be binding upon either party unless it is in a writing
specifically referring to this Agreement and signed by a duly authorized
representative of the applicable party.

9.12 Rules of Construction. The parties agree that they have participated
equally in the formation of this Agreement and that the language and terms of
this Agreement shall not be construed against either party by reason of the
extent to which such party or its professional advisors participated in the
preparation of this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

9.13 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Facsimile signatures shall be accepted as original
signatures, orders may be transmitted electronically and any document created
pursuant to this Agreement may be maintained in an electronic document storage
and retrieval system, a copy of which shall be considered an original.

9.14 Force Majeure. Except as otherwise provided in this Agreement, in the event
that a delay or failure of a party to comply with any obligation created by this
Agreement is caused by acts of God, wars (declared or undeclared and including
the continuance, expansion or new outbreak of any war or conflict now in
existence), revolution, civil commotion, acts of public enemy, labor strikes
(other than employees of the affected party), terrorism, embargo or acts of
government in its sovereign capacity (“Force Majeure”), the “affected party”
will, after giving prompt notice to the “disadvantaged party,” be excused from
such performance on a day-to-day basis during the continuance of such
prevention, restriction, or interference (and the disadvantaged party will
likewise be excused from performance of its obligations on a day-to-day basis
during the same period), provided, however, that the affected party will use its
best efforts to avoid or remove the causes of nonperformance and both parties
will proceed immediately with the performance of their obligations under this
Agreement whenever the causes are removed or cease. If Force Majeure conditions
continue for more than 60 consecutive days or an aggregate 120 days in any
12-month period, then the disadvantaged party may terminate this Agreement in
accordance with Section 9.2(d).

[remainder of this page intentionally left blank)

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

9.15 Further Assurances. Each party covenants and agrees that, subsequent to the
execution and delivery of this Agreement and without any additional
consideration, it will execute and deliver any further legal instruments and
perform any acts which are or may become reasonably necessary to effectuate the
purposes of this Agreement.

IN WITNESS WHEREOF the parties have caused this Agreement to be executed on
their behalf by their duly authorized representatives intending it to take
effect as an instrument under seal as of the Effective Date.

 

VIEWRAY INCORPORATED     3D LINE MEDICAL GmbH By   /s/ James F. Dempsey     By  
/s/ Roman Harmansa   James F. Dempsey, Chief Scientic Officer       Roman
Harmansa, Chief Executive Officer Notice Address:     Notice Address: ViewRay
Incorporated     3D Line Medical GmbH Suite 200, 2000 Auburn Drive    
Schonbrunner Strasse 2, D-90592 Beachwood, Ohio 44122     Schwarzenbruck,
Germany Attn: CSO     Attn: CEO Phone: [***].            .                
Phone:                                                    

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL

Chagrin Highlands Center

2000 Auburn Drive, Suite 200

Cleveland OH 44122

 

 

CONFIDENTIAL

THE VIEWRAY, INC.

Renaissance System 1000

60 Leaf Specification Document

 

 

THE FUTURE OF RADIOTHERAPY

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL

Chagrin Highlands Center

2000 Auburn Drive, Suite 200

Cleveland OH 44122

Specifications for the 60 Leaf Multi-Leaf Collimater (MLC)

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Attachment 2

Commercial Supply Agreement

Summary of Terms

 

Product:

   60-Leaf MLC (Product) conforming to the Specifications attached as
Attachment 1 to the Amended and Restated Joint Development and Supply Agreement
(Specifications).

Forecasts:

   At least 6 months before expected commercial launch date, ViewRay shall
provide 3D Line with a monthly forecast of orders for Product for the 12 month
period beginning on the expected commercial launch date. After delivery of the
initial forecast, the forecast will be updated on a monthly basis. The
quantities of Product for calendar month(s) 1-3 of each forecast will be firm;
the quantities of Product for the remaining 9 months of each Forecast will be
non-binding estimates for planning purposes only.

Orders:

   ViewRay shall enter into a binding purchase order for Product forecast for
the calendar quarter beginning on the date 3 months after the date of such
purchase order. No order shall be binding on 3D Line until accepted by 3D Line.
3D Line shall accept all orders within the forecast delivered at least 3 months
before the order.

Cancellation:

   ViewRay shall indemnify 3D Line for direct and actual costs incurred in
connection with any binding purchase order cancelled by ViewRay.

Obligation to Supply:

   3D Line shall fill each binding order on a timely basis. The parties shall
discuss appropriate remedies if 3D Line is unable to fulfill any binding
purchase order. The remedies shall include securing alternative sources of
supply at no additional cost to ViewRay.

Transfer Price:

   ViewRay shall pay 3D Line for supply of Product the transfer price
established by the parties pursuant to Section 2.2(c) of the Amended and
Restated Joint Development and Supply Agreement. The transfer price shall be
subject to annual adjustment based upon changes in the applicable 3D Line costs.

Shipping:

   All shipments will be made via common carrier, FCA (Incoterms 2000) to a port
agreed by both parties. ViewRay shall pay all customs, duties and other
governmental charges relating to the importation and sale of the Product, if
any.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Acceptance/Rejection:

   Each shipment of Product from 3D Line to ViewRay shall contain such quality
control certificates as are necessary to show that the Product is in conformity
with the Specifications. ViewRay shall nogify 3D Line within [30] days of the
receipt of a shipment of any non-conformity of the Product to the
Specifications. ViewRay shall not be required to pay 3D Line for any Product
that is properly rejected. ViewRay shall notify 3D Line in writing of its
rejection, shall request an RMA number and shall, within [30] days of receipts
of the RMA number, return a sample of the rejected Product, freight prepaid and
properly insured, along with a reasonably detailed statement of the claimed
efect and proof of date of purchase. 3D Line shall replace any Product that is
defective. 3D Line shall return to ViewRay replacement product (together with
reimbursement of the shipment charges for return of properly rejected Product).
Any dispute regarding whether rejection of Product is proper will be resolved by
the parties and if they cannot mutually agree shall be referred to a mutually
acceptable independent expert whose decision shall be binding.

Specifications:

   3D Line shall be responsible for providing and maintaining any necessary
documentation, certificates of analysis and test results, for each Product as
described in Section 4 of the Amended and Restated Joint Development and Supply
Agreement.

Warranty:

   3D Line will warrant the Product supplied to ViewRay as described in
Section 7.2-7.4 of the Amended and Restated Joint Development and Supply
Agreement.

Risk Allocation:

   Standard limitations of liability and insurance requirements. Each party
shall indemnify the other for losses arising from material breaches of
obligations under the Supply Agreement and negligence or intentional misconduct
in performing obligations under the Supply Agreement (unless caused by the
indemnitee’s negligence, intentional misconduct or breach). 3D Line shall
provide product liability coverage to ViewRay for Product for manufacturing
defects; ViewRay shall provide product liability coverage for the ViewRay
System.

Term; Termination:

  

(a) The Supply Agreement shall have an initial term of [7] years. The parties
shall at least 12 months before the end of the term confer regarding a renewal
of the Supply Agreement and if either party does not intend to renew it will
provide the other party with notice at least 9 months before the end of the
term.

 

(b) Either party may terminate the Supply Agreement upon 90 days notice if the
other party breaches any material obligations under the Supply Agreement that
have not been cured, unelss within such 90 day period the breaching party
delivers a plan to cure its breach within a timeframe that is reasonably prompt
in light of prevailing circumstances.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

   (c) Upon any termination or expiration of the Supply Agreement, ViewRay will
have the right to continue to sell all unsold Products that are in its
possession or that are subject to an open purchase order as of the effective
dates of such termination or expiration. In addition, 3D Line will continue to
supply ViewRay with Product for a period of 12 months after expiration or
termination to wind-down the supply of Product for ViewRay from 3D Line,
provided that if termination was effected by 3D Line as a result of ViewRay’s
material breach then ViewRay will promptly pay all sums due 3D Line as of the
date of termination.    (d) Upon expiration or termination of the Supply
Agreement, ViewRay’s licenses under Section 5.1 of the Amended and Restated
Development and Supply Agreement shall survive.

Supply Agreement:

   The Supply Agreement shall have the terms stated above plus standard
representations and warranties, standard covenants and clauses re product
handling, inventory management, survival, risk management, independent status,
etc.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.